[DO NOT PUBLISH]

                        IN THE UNITED STATES COURT OF APPEALS

                               FOR THE ELEVENTH CIRCUIT           FILED
                                ________________________ U.S. COURT OF APPEALS
                                                                 ELEVENTH CIRCUIT
                                       No. 10-10988                 OCT 19, 2010
                                   Non-Argument Calendar             JOHN LEY
                                                                       CLERK
                                 ________________________

                           D.C. Docket No. 2:09-cr-14046-KMM-5

UNITED STATES OF AMERICA,

lllllllllllllllllllll                                                    Plaintiff-Appellee,

                                           versus

HERID BETANCOURT,

lllllllllllllllllllll                                              Defendant-Appellant.

                                ________________________

                          Appeal from the United States District Court
                              for the Southern District of Florida
                                ________________________

                                      (October 19, 2010)

Before EDMONDSON, BLACK and MARTIN, Circuit Judges.

PER CURIAM:
       Herid1 Betancourt appeals his 18-month sentence imposed following his

guilty plea to conspiring to smuggle aliens into the United States, in violation of 8

U.S.C. §§ 1324(a)(1)(A)(i) and 1324(a)(1)(A)(v)(I). Betancourt claims the district

court erred by finding he was a manager or supervisor in an alien smuggling

conspiracy warranting a three-level role enhancement under U.S.S.G. § 3B1.1(b).

Further, Betancourt argues the role enhancement was not warranted because his

co-defendant, Jorge Paula, was not given the enhancement despite his

participation in the conspiracy. After review,2 we affirm Betancourt’s sentence.

       Pursuant to U.S.S.G. § 3B1.1, a district court may increase a defendant’s

role in the offense by three levels if “the defendant was a manager or supervisor

(but not an organizer or leader) and the criminal activity involved five or more

participants or was otherwise extensive.” U.S.S.G. § 3B1.1(b). To qualify for an

adjustment under this section, the defendant must have been the manager or

supervisor of one or more participants. Id. at § 3B1.1, comment. (n.2). The

defendant must exert “some degree of control, influence, or leadership.” Yates,


       1
         The spelling of the defendant’s first name is unclear. The district court judgment and
Federal Bureau of Prisons inmate locator identified him as “Henrid,” but his name is stated as
“Herid” on this Court’s documents.
       2
         We review the district court’s factual finding as to a defendant’s role in the offense for
clear error and its application of the Sentencing Guidelines to the facts de novo. United States v.
Yates, 990 F.2d 1179, 1182 (11th Cir. 1993). The government has the burden of proving by a
preponderance of the evidence the existence of the aggravating role. Id.

                                                 2
990 F.2d at 1182. In distinguishing a leadership and organizational role,

warranting a four-level increase, from one of mere management or supervision, we

consider the following factors:


      the exercise of decision making authority, the nature of participation
      in the commission of the offense, the recruitment of accomplices, the
      claimed right to a larger share of the fruits of the crime, the degree of
      participation in planning or organizing the offense, the nature and
      scope of the illegal activity, and the degree of control and authority
      exercised over others.

U.S.S.G. § 3B1.1, comment. (n.4); United States v. Alred, 144 F.3d 1405, 1421

(11th Cir. 1998). The assertion of control or influence over only one individual is

enough to support a § 3B1.1 enhancement. United States v. Phillips, 287 F.3d

1053, 1058 (11th Cir. 2002). In United States v. Perry, 340 F.3d 1216 (11th Cir.

2003), we held that a role enhancement was warranted where the defendant

actively recruited two individuals to transport drugs and paid at least one of the

individuals for transporting drugs. Id. at 1217-18.

      Because of his role in recruitment, influence over at least one individual,

and participation in planning, the district court did not err in enhancing

Betancourt’s sentence three levels for being a manager or supervisor in an alien

smuggling conspiracy. See U.S.S.G. § 3B1.1, comment. (n.4); Phillips, 287 F.3d

at 1058. The record shows Betancourt recruited two others to the venture, paid at

                                          3
least one individual to be involved, and helped plan the smuggling operation.

Furthermore, there were at least five participants involved in the conspiracy.

Betancourt’s assertion that Paula exercised a greater leadership role is irrelevant to

his role enhancement because the application of the Guidelines to Betancourt is

not dependent on the court’s application of the Guidelines to another defendant.

Cf. United States v. Jones, 933 F.2d 1541,1547 (11th Cir. 1991) (holding that the

defendant’s subordinate role to another participant did not absolve him of the

managerial or supervisory role he played). Thus, we affirm Betancourt’s sentence.

      AFFIRMED.




                                          4